 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8
            Adam Vincent Mlady,
 9                                                              CASE NO. 3:19-cv-05549-BHS-DWC
                                    Petitioner,
10                                                              ORDER FOR SUPPLEMENTAL
                    v.                                          BRIEFING
11
            Al Smack,
12
                                    Respondent.
13
            The District Court has referred this action filed under 28 U.S.C. § 2254 to United States
14
     Magistrate Judge David W. Christel. On June 11, 2019, Petitioner initiated this action
15
     challenging his state court convictions and sentence. See Dkt. 1. Respondent filed his Answer on
16
     July 26, 2019. Dkt. 11. The Court has reviewed the Petition, Respondent’s Answer, and the state
17
     court record. See Dkt. 6, 11, 12.
18
            In the Answer, Respondent argues a state remedy remains available and the Petitioner
19
     should be dismissed without prejudice because Petitioner is not presently time-barred from
20
     seeking collateral review in the state courts. Dkt. 11. However, the time to file a petition or
21
     motion for post-conviction relief has passed since the filing of the Answer and expired on
22
     September 6, 2019. See RCW § 10.73.090 (no petition or motion for collateral attack may be
23
     filed more than one year after the judgment becomes final). Based on the record before the
24


     ORDER FOR SUPPLEMENTAL BRIEFING - 1
 1 Court, it is not clear if Petitioner sought collateral review in state court, or if he has procedurally

 2 defaulted on all his claims. See Casey v. Moore, 386 F.3d 896, 920 (9th Cir. 2004); Eisermann v.

 3 Penarosa, 33 F.Supp.2d 1269, 1274 (D. Haw. 1999) (“[I]f a petitioner has never raised his

 4 federal claim to the highest state court available and is now barred from doing so by a state

 5 procedural rule, exhaustion is satisfied because no state remedy remains available, but the

 6 petitioner has procedurally defaulted on his claim.”).

 7          Accordingly, the Court needs additional information to make a determination on the

 8 Petition. The Court orders Respondent to supplement his Answer and inform the Court whether a

 9 state remedy remains available to Petitioner. Respondent’s supplemental answer must be filed on

10 or before September 30, 2019. Petitioner’s supplemental response, if any, is due October 7, 2019.

11 The Clerk is ordered to re-note the Petition for consideration on October 7, 2019.

12          Dated this 18th day of September, 2019.



                                                           A
13

14
                                                           David W. Christel
15                                                         United States Magistrate Judge

16

17

18

19

20

21

22

23

24


     ORDER FOR SUPPLEMENTAL BRIEFING - 2
